Knowlton, J.
At the trial of this case there was no evidence of negligence on the part of the defendant. It was an undisputed fact that the plaintiff was standing near the side of the track, waiting for the car to go by, and she testified that she saw it before it reached her ¿ that she was looking north at some teams, while the car was coming from the south; that she saw the front end of the car go by her, and thought she was far enough from it to be safe, and that she was struck on the right temple by the handle on the rear dasher of the car as it went round the corner. There was no pretence that there was any defect in the car or in its equipments, or in the track, and the plaintiff testified to nothing unusual or improper in the management of the car.
There was no reason why the driver should not drive past her and around the corner, for he had no reason to suppose that she would come so near the rear of the car as to be struck when it went by. The only witnesses who testified besides the plaintiff were two police officers, one of whom was stationed there for the better protection of the public, and he testified that he “ did not stop this car, and had no occasion to ”; that “ the car was not going rapidly, — jogging around the corner at the regular rate as they always go.” The other, in describing the rate of speed of the car at the time of the accident, said “ that the horses started off at a smart walk, and he didn’t think: they were trotting.” There was no evidence of negligence which had any connection with the accident in the facts that there was no switchman stationed there, and that the conductor turned the switch.
The bill of exceptions discloses nothing that the defendant did or neglected to do of which the plaintiff can justly complain.

Exceptions overruled.